NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 26 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50207

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00192-GHK-1

  v.
                                                 MEMORANDUM*
ALEJANDRO GARCIA-JACOBO, AKA
Carlos Aguilar Garcia,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  George H. King, Chief District Judge, Presiding

                            Submitted March 5, 2015**
                               Pasadena, California

Before: PREGERSON, PARKER***, and NGUYEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Barrington D. Parker, Jr., Senior Circuit Judge for the
U.S. Court of Appeals for the Second Circuit, sitting by designation.
      Alejandro Garcia-Jacobo appeals the district court’s 24-month sentence

imposed for a violation of the terms of his supervised release. We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for plain error, Henderson v.

United States, 133 S. Ct. 1121, 1124-25 (2013), we affirm.

      Garcia-Jacobo argues that the sentence imposed as a result of his violation of

supervised release must be vacated in light of United States v. Aguilera-Rios, 769
F.3d 626 (9th Cir. 2014), which was decided after he was sentenced, on the ground

that his substantial rights were violated. Even assuming, without deciding, that

Garcia-Jacobo can challenge a procedural error that occurred at a prior sentencing

hearing, his claim nevertheless fails because he has not shown a reasonable

probability that the district court would have imposed a lower sentence. First,

there is no dispute that the district court imposed a sentence that was within the

correct sentencing guidelines range for a violation of the terms of supervised

release. Second, while the district court did state that it “considered the underlying

range for the underlying conviction,” the court made it clear that it considered “the

underlying conduct” of Garcia-Jacobo’s prior offenses rather than their

classification. Finally, the record demonstrates that the district court believed a

sentence of 24 months, with no supervision to follow, was appropriate to deter




                                           2
further violations and address Garcia-Jacobo’s breach of “the trust reposed in him

by the supervision by coming back . . . five days later.”

      AFFIRMED.




                                          3